Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.223 Filed 08/18/20 Page 1 of 51




           EXHIBIT 9
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.224 Filed 08/18/20 Page 2 of 51
                                                                                       Page 1 of 2




https://www.teedoitbetter.com/stores/chstore                                               06/15/2020
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.225 Filed 08/18/20 Page 3 of 51
                                                                                       Page 2 of 2




https://www.teedoitbetter.com/stores/chstore                                               06/15/2020
Limited edition                                                                           Page 1 of 2
           Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.226 Filed 08/18/20 Page 4 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $15.95 $18.95
                                                                                                              Style: Cloth Face Mask


                                                                                                                Cloth Face Mask                          

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:40:54 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                           Page 2 of 2
           Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.227 Filed 08/18/20 Page 5 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                           Page 1 of 2
           Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.228 Filed 08/18/20 Page 6 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $15.95 $18.95
                                                                                                              Style: Cloth Face Mask


                                                                                                                Cloth Face Mask                          

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:40:06 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                      6/15/2020
Limited edition                                                                           Page 2 of 2
           Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.229 Filed 08/18/20 Page 7 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                       6/15/2020
Limited edition                                                                           Page 1 of 2
           Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.230 Filed 08/18/20 Page 8 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $15.95 $18.95
                                                                                                              Style: Cloth Face Mask


                                                                                                                Cloth Face Mask                          

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:40:19 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                      6/15/2020
Limited edition                                                                           Page 2 of 2
           Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.231 Filed 08/18/20 Page 9 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.232 Filed 08/18/20 Page 10 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $15.95 $18.95
                                                                                                              Style: Cloth Face Mask


                                                                                                                Cloth Face Mask                          

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:39:46 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.233 Filed 08/18/20 Page 11 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.234 Filed 08/18/20 Page 12 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $15.95 $18.95
                                                                                                              Style: Cloth Face Mask


                                                                                                                Cloth Face Mask                          

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:39:26 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.235 Filed 08/18/20 Page 13 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.236 Filed 08/18/20 Page 14 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $15.95 $18.95
                                                                                                              Style: Cloth Face Mask


                                                                                                                Cloth Face Mask                          

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:39:07 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.237 Filed 08/18/20 Page 15 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.238 Filed 08/18/20 Page 16 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $129.95 $149.95
                                                                                                              Style: Cloth Face Mask - 10 Pack


                                                                                                                Cloth Face Mask - 10 Pack                

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:37:21 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.239 Filed 08/18/20 Page 17 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.240 Filed 08/18/20 Page 18 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $66.95 $76.95
                                                                                                              Style: Cloth Face Mask - 5 Pack


                                                                                                                Cloth Face Mask - 5 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:37:00 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.241 Filed 08/18/20 Page 19 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.242 Filed 08/18/20 Page 20 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $42.95 $49.95
                                                                                                              Style: Cloth Face Mask - 3 Pack


                                                                                                                Cloth Face Mask - 3 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:36:34 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.243 Filed 08/18/20 Page 21 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-1?retailProductCode=90C8120C76F0B2-DE... 6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.244 Filed 08/18/20 Page 22 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $129.95 $149.95
                                                                                                              Style: Cloth Face Mask - 10 Pack


                                                                                                                Cloth Face Mask - 10 Pack                

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:36:10 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.245 Filed 08/18/20 Page 23 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.246 Filed 08/18/20 Page 24 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $66.95 $76.95
                                                                                                              Style: Cloth Face Mask - 5 Pack


                                                                                                                Cloth Face Mask - 5 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:35:48 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.247 Filed 08/18/20 Page 25 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.248 Filed 08/18/20 Page 26 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $42.95 $49.95
                                                                                                              Style: Cloth Face Mask - 3 Pack


                                                                                                                Cloth Face Mask - 3 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:35:15 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.249 Filed 08/18/20 Page 27 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-2?retailProductCode=90C8120C76F0B2-3E...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.250 Filed 08/18/20 Page 28 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $129.95 $149.95
                                                                                                              Style: Cloth Face Mask - 10 Pack


                                                                                                                Cloth Face Mask - 10 Pack                

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:35:26 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.251 Filed 08/18/20 Page 29 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.252 Filed 08/18/20 Page 30 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $66.95 $76.95
                                                                                                              Style: Cloth Face Mask - 5 Pack


                                                                                                                Cloth Face Mask - 5 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:35:05 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.253 Filed 08/18/20 Page 31 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.254 Filed 08/18/20 Page 32 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $42.95 $49.95
                                                                                                              Style: Cloth Face Mask - 3 Pack


                                                                                                                Cloth Face Mask - 3 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:34:45 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.255 Filed 08/18/20 Page 33 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-6?retailProductCode=90C8120C76F0B2-21...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.256 Filed 08/18/20 Page 34 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $129.95 $149.95
                                                                                                              Style: Cloth Face Mask - 10 Pack


                                                                                                                Cloth Face Mask - 10 Pack                

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:34:24 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.257 Filed 08/18/20 Page 35 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.258 Filed 08/18/20 Page 36 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $66.95 $76.95
                                                                                                              Style: Cloth Face Mask - 5 Pack


                                                                                                                Cloth Face Mask - 5 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:34:05 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.259 Filed 08/18/20 Page 37 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.260 Filed 08/18/20 Page 38 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $42.95 $49.95
                                                                                                              Style: Cloth Face Mask - 3 Pack


                                                                                                                Cloth Face Mask - 3 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:33:46 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.261 Filed 08/18/20 Page 39 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-4?retailProductCode=90C8120C76F0B2-00...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.262 Filed 08/18/20 Page 40 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $129.95 $149.95
                                                                                                              Style: Cloth Face Mask - 10 Pack


                                                                                                                Cloth Face Mask - 10 Pack                

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:32:51 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.263 Filed 08/18/20 Page 41 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.264 Filed 08/18/20 Page 42 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $66.95 $76.95
                                                                                                              Style: Cloth Face Mask - 5 Pack


                                                                                                                Cloth Face Mask - 5 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:32:32 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.265 Filed 08/18/20 Page 43 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.266 Filed 08/18/20 Page 44 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $42.95 $49.95
                                                                                                              Style: Cloth Face Mask - 3 Pack


                                                                                                                Cloth Face Mask - 3 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:32:11 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.267 Filed 08/18/20 Page 45 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-3?retailProductCode=90C8120C76F0B2-EF... 6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.268 Filed 08/18/20 Page 46 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $129.95 $149.95
                                                                                                              Style: Cloth Face Mask - 10 Pack


                                                                                                                Cloth Face Mask - 10 Pack                

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:31:04 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.269 Filed 08/18/20 Page 47 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.270 Filed 08/18/20 Page 48 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $66.95 $76.95
                                                                                                              Style: Cloth Face Mask - 5 Pack


                                                                                                                Cloth Face Mask - 5 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:30:43 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.271 Filed 08/18/20 Page 49 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                       6/15/2020
Limited edition                                                                          Page 1 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.272 Filed 08/18/20 Page 50 of 51


                                                              Free shipping for any orders above $50.00

                                    What are you looking for?                                                                      Track your order     

            Entertainment       Interests    Family & Relationships    Jobs     Animals      Sports


            HomeCH StoreLimited edition



                 Our masks offer great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks, click here



                                                                                                              From CH Store

                                                                                                              Limited edition Mask

                                                                                                              $42.95 $49.95
                                                                                                              Style: Cloth Face Mask - 3 Pack


                                                                                                                Cloth Face Mask - 3 Pack                 

                                                                                                              Color: Black




                                                                                                              Qty: 1

                                                                                                                1             07:30:23 left to buy

                                                                                                                                Add To Cart



                                                                                                              Campaign Details

                                                                                                              ★ WORLDWIDE SHIPPING
                                                                                                              ★ Super Limited T-shirt Printing Sells Fast!
                                                                                                              Hurry up and get one before they disappear
                                                                                                              forever!
                                                                                                              ★ SAFE AND SECURE PAYMENT via
                                                                                                              SEEN | MC | DISC | AMEX | PAY PAL
                                                                                                              ★ Tips: Buy 2+ to save on shipping -
                                                                                                              Convenient international shipping!
                                                                                                              ★ HOW TO ORDER:
                                                                                                              1. Choose your product and order to order!
                                                                                                              2. Click on 'Buy now'
                                                                                                              3. Choose the size and quantity
                                                                                                              4. Enter your information and choose the
                                                                                                              payment method.
                                                                                                              5. Place the order.


                                                                                                              Product Details

                                                                                                              • Durable polyester cloth face covering
                                                                                                              • Finished size: 7" X 3.5"
                                                                                                              • Elastic bands to wrap around the ears for
                                                                                                                secure connection
                                                                                                              • Pleated covering that adjusts based on
                                                                                                                size of face
                                                                                                              • Machine washable in hot water, can be
                                                                                                                bleached and dried




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                      6/15/2020
Limited edition                                                                          Page 2 of 2
          Case 2:20-cv-12225-GCS-APP ECF No. 1-9, PageID.273 Filed 08/18/20 Page 51 of 51



                                                                                                           All products are made to order and printed to
                                                                                                           the best standards available. They do not
                                                                                                           include embellishments, such as rhinestones
                                                                                                           or glitter


                                                                                                           Shipping Info

                                                                                                           • Orders ship within 14-21 days for US orders
                                                                                                           • Shipping times will vary for international
                                                                                                             orders


                                                                                                           Learn more about our shipping rates here
                                                                                                           and our returns, refunds, and exchanges
                                                                                                           policy here.

                                                                                                           Read about our latest update on COVID-19



                                                                                                           Tags

                                                                                                              Film            Jobs




                                                                                                           Share campaign


                                                                                                                      Share




                                                                                                            Report this campaign




            Service                            Explore                  Need Help                              English (United States)

            Track Order                        Popular Storefronts      1-833-933-1816
                                                                                                               $ USD
            FAQ                                Tags directory           Submit a Request

            Returns, Refunds, & Exchanges                               211 N Pennsylvania St. Suite 600
                                                                        Indianapolis, IN 46204
            Contact Us




            © 2020 MakeYourOwnTeeShirtDesign
                                                                                                                                     Terms & Privacy   DMCA
                                               Terms & Privacy   DMCA




https://www.teedoitbetter.com/campaigns/-/-/stores/chstore/chr-5?retailProductCode=90C8120C76F0B2-85...                                                       6/15/2020
